COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Milton Rolando Paz v. The State of Texas

Appellate case number:    01-15-00979-CR

Trial court case number: 1296569

Trial court:              351st District Court of Harris County

       It is ORDERED that the motion for en banc reconsideration is denied.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Court

En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Lloyd, and Caughey.

A majority of the justices of the Court voted to deny the motion for en banc reconsideration.

Date: June 5, 2018